Citation Nr: 0002912	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-20 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post 
exploratory laparotomy and splenectomy secondary to 
laceration of the spleen, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for status post 
fracture, left pelvis, dislocated right hip with open 
reduction and internal fixation of right acetabular fracture 
and muscle atrophy of the right leg, currently rated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) rating for 
status post multiple rib fractures.

4.  Entitlement to an increased (compensable) rating for 
status post thoracotomy and repair of traumatic aortic 
aneurysm.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1969 to July 1970, 
and subsequently served in the Army reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

At the June 1999 Board hearing, the veteran essentially 
raised the issue of entitlement to service connection for a 
hernia as secondary to his service-connected splenectomy.  As 
this issue has not been adjudicated by the RO, it is referred 
to the RO for appropriate action.

The issues of entitlement to an increased (compensable) 
rating for status post multiple rib fractures, entitlement to 
an increased (compensable) rating for status post thoracotomy 
and repair of traumatic aortic aneurysm, and entitlement to a 
total disability rating based on individual unemployability 
(TDIU) will be addressed in the remand portion of this 
decision.
In a statement received by the RO in January 1999, the 
veteran expressed disagreement with the RO's decision to deny 
service connection for PTSD.  He reiterated his disagreement 
at a Travel Board hearing in June 1999.  (See hearing 
transcript, page 2.)  His statements are sufficient to meet 
the requirements for a valid Notice of Disagreement (NOD) to 
initiate an appeal concerning the PTSD claim.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 (1999).  
Therefore, this issue will be addressed in the REMAND 
following the ORDER portion of this DECISION.
 

FINDINGS OF FACT

1.  There is no evidence of systemic infections or other 
complications of the veteran's service-connected status post 
exploratory laparotomy and splenectomy.

2.  The veteran's service-connected right hip disability 
results in limitation of motion, pain on use, and 
degenerative changes which are consistent with moderate hip 
disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 30 percent for status post exploratory laparotomy 
and splenectomy secondary to laceration of the spleen are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.117, Diagnostic Code 7706 (1999).

2.  The schedular criteria for entitlement to a 20 percent 
rating for status post fracture, left pelvis, dislocated 
right hip with open reduction and internal fixation of right 
acetabular fracture and muscle atrophy of the right leg, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes 5251, 5252, 
5253, 5254 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained, and that the duty to assist the veteran has been 
met.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Medical records indicate that the veteran suffered an 
automobile accident in September 1985 (enroute to reserve 
duty) and underwent a thoracotomy with repair of an aortic 
aneurysm, a splenectomy, repair of multiple rib fractures, 
and reduction of dislocation of the right hip, and open 
reduction with internal fixation of an acetabular fracture.

I.  Residuals of a splenectomy

In a rating decision in January 1987, service connection for 
the residuals of a splenectomy was granted with a 30 percent 
disability rating assigned.  At that time, the only available 
evaluation for residuals of a splenectomy was a 30 percent 
disability rating.  The criteria currently in effect under 
Diagnostic Code 7706 for "splenectomy" provide that a 20 
percent disability will be assigned.  The 20 percent rating 
is the maximum rating that is available for the residuals of 
a splenectomy.  Complications such as systemic infections 
with encapsulated bacteria are rated separately.  38 C.F.R. § 
4.117, Diagnostic Code 7706 (1999).

A September 1985 private medical record indicates that the 
veteran was noted to have a fractured spleen as a result of 
the September 1985 automobile accident; a splenectomy was 
performed.

September 1994 X-rays of the veteran's abdomen indicated that 
there was no acute process seen in the abdomen.  A September 
1995 ultrasound of the abdomen revealed an impression of no 
gallstones with fatty infiltration of the liver but no liver 
mass seen.  A February 1997 VA Upper GI Series revealed an 
impression of gastroesphongeal reflux, mid esophageal 
diverticulum, and no esophagitis.  

At a May 1997 VA general medical examination, the veteran's 
abdomen was noted to be soft.  There was no palpable 
organomegaly or tenderness, although the veteran felt uneasy 
about being palpated in that area.

At the June 1999 Board hearing the veteran testified that his 
spleen disability had led to acid reflux disease, heartburn, 
stomach problems, dietary restrictions, and difficulties in 
sleeping.

The veteran's 30 percent rating is the maximum rating that is 
available for the residuals of a splenectomy.  Complications 
such as systemic infections with encapsulated bacteria have 
not been shown.  Although the veteran has complained of 
symptomatology that he associates with his service-connected 
status post exploratory laparotomy and splenectomy secondary 
to laceration of the spleen, there is no medical evidence to 
indicate that this is due to the splenectomy.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against entitlement to a rating in excess of 30 percent for 
status post exploratory laparotomy and splenectomy secondary 
to laceration of the spleen.


II.  Right hip

A September 1985 examination reflects that the veteran 
suffered a dislocated hip as a result of the September 1985 
automobile accident.  X-rays revealed a right pelvis 
displacement fracture.  An acetabular comminuted fracture was 
also shown with some reduction with fracture fragments in 
general good positioning.

In a rating decision in January 1987, service connection for 
status post fracture, left pelvis, dislocated right hip with 
open reduction and internal fixation of right acetabular 
fracture and muscle atrophy of the right leg was granted with 
a 10 percent disability rating assigned.

At a May 1997 VA examination, the veteran walked with a limp 
that favored his right lower extremity.  Scars were noted on 
the right thigh, calves, and right lower back.  Strength in 
the lower extremities were 4-5/5 both proximally and 
distally.  Filament test for pinprick was positive in the 
thighs.  The circumference of the right mid thigh was 44 
centimeters in the right and 45 in the left.  The right mid 
calf was 34 centimeters and the left mid calf was 36 
centimeters.  Straight leg raising was 55 degrees to the 
right with pain to the lower back.  Hip flexion was 90 
degrees on the right without pain; abduction was 20 degrees 
for the right hip.  Abduction of the left hip could not be 
done because the veteran was unable to stand on his right 
lower extremity due to pain.  X-rays of the right hip 
revealed a right acetabular fracture with internal fixation 
plate and screws.  Osteoarthrtic changes were seen at the 
right hip.  No acute abnormality was noted, and the left hip 
was normal.

At the June 1999 Board hearing, the veteran stated that he 
had constant pain in his hip.  He could not walk very far, 
and prolonged standing increased the pain.  He remarked that 
he could not squat; he took medication but the medications 
upset his stomach.  The veteran testified that the pain was 
severe, and he was informed that he might have to undergo hip 
replacement surgery in the future.  He mentioned that he 
usually used a walking cane.

Under Diagnostic Code 5251, limitation of thigh extension to 
5 degrees warrants a 10 percent rating.  Limitation of 
flexion of the thigh to 30 degrees warrants a 20 percent 
evaluation, and limitation of flexion of the thigh to 20 
degrees warrants a 30 percent evaluation.  Flexion limited to 
10 degrees is rated 40 percent.  Diagnostic Code 5252.  
Further, under Diagnostic Code 5253, a 20 percent evaluation 
requires limitation of abduction with motion loss beyond 10 
degrees.

The Board notes that based on limitation of flexion or 
abduction alone, the veteran is not entitled to a rating 
greater than the currently assigned 10 percent evaluation.  
However, the Board must review the veteran's disability to 
determine whether there is additional functional impairment 
which can be attributed to pain and weakness.  See 38 C.F.R. 
§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board notes that pain has been reported on examination, 
and additional functional loss due to such pain, has been 
shown.  For example, the veteran was unable to perform range 
of motion testing in his left extremity due to his inability 
to stand solely on his right extremity.  Further, muscle 
atrophy has been shown, and May 1997 X-rays revealed 
degenerative changes of the hip that were not shown on X-rays 
dated in May 1986 (see 38 C.F.R. § 4.59 (1999).  The veteran 
walks with a limp and normally employs the use of a walking 
cane.  The Board finds that the veteran's right hip injury is 
productive of pain and weakness that causes functional 
impairment beyond that reflected in the range of motion 
movements, and thus warrants an additional rating of 10 
percent.  DeLuca, supra.  Accordingly, the medical evidence 
shows right hip impairment that more closely approximates a 
moderate disability warranting a rating of 20 percent.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's status post exploratory 
laparotomy and splenectomy secondary to laceration of the 
spleen and right hip disabilities, alone, have resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the negative evidence with the positive evidence 
to otherwise warrant more favorable determinations in this 
matter. 


ORDER

A rating in excess of 30 percent for status post exploratory 
laparotomy and splenectomy secondary to laceration of the 
spleen is denied.

A rating of 20 percent for status post fracture, left pelvis, 
dislocated right hip with open reduction and internal 
fixation of right acetabular fracture and muscle atrophy of 
the right leg is granted.


REMAND

A preliminary review of the record discloses that it is 
unclear whether all pertinent records have been obtained in 
this case.  Specifically, the veteran indicated at his June 
1999 Board hearing that he had received treatment at the VA 
Medical Center in Memphis, Tennessee just a few months prior 
to this June 1999 Board hearing.  He also indicated that he 
had sought emergency treatment "several times" through the 
years at the Baptist Memorial Hospital in Booneville, 
Mississippi.  As the veteran has related that the medical 
records pertain to his rib fractures, status post 
thoracotomy, and repair of traumatic aortic aneurysm, the 
Board finds that an attempt should be made to obtain the 
records to which the veteran has referred.  With respect to 
the VA records, the VA is deemed to have constructive 
knowledge of those records and, in this case, has actual 
knowledge of the existence of those records.  As such, they 
are considered to be evidence which is of record at the time 
any decision is made, and should be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In light of the foregoing, the Board will defer consideration 
of the question of entitlement to TDIU.

It is also the Board's judgment, since the record is 
incomplete in addressing the applicable rating criteria, a 
cardiovascular examination is warranted to determine the 
current status of the veteran's service-connected surgical 
correction of a traumatic aneurysm.

The Board also notes that, since the veteran's January 1999 
statement concerning the denial of service connection for 
PTSD constitutes an NOD on that  claim for service 
connection, the RO must provide him a Statement of the Case 
(SOC) concerning the PTSD claim and give him an opportunity 
to "perfect" a timely appeal on this issue.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203; see also 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, this case is REMANDED for the following action:

1.  Any VA medical records documenting 
treatment of the veteran's disabilities 
on appeal which are not already of record 
should be associated with the claims 
file.  In particular, the RO should 
attempt to obtain any treatment records 
relating to the veteran from the VAMC in 
Memphis, Tennessee.  Further, an attempt 
should also be made to obtain information 
from the Baptist Memorial Hospital in 
Booneville, Mississippi.  After obtaining 
any necessary authorization, the RO 
should obtain and associate with the 
claims file all pertinent records 
specified by the appellant which are not 
already associated with the record.  

2.  The RO must issue the veteran an 
appropriate SOC concerning his claim for 
service connection for PTSD and give him 
an opportunity to submit additional 
evidence and/or argument in response and 
to "perfect" a timely appeal concerning 
this claim.

3.  If the PTSD claim continues to be 
denied, and the veteran perfects a timely 
appeal concerning this issue, it should 
be returned to the Board for appellate 
consideration.

4.  The RO must schedule the veteran for 
a  cardiovascular examination for the 
purpose of determining the current status 
of his service-connected  status post 
thoracotomy and repair of a traumatic 
aneurysm.  The cardiologist should opine 
whether the veteran has any residuals of 
the surgical correction of the aneurysm 
and, if so, what organ systems are 
affected.  The examiner should also note 
whether the disability precludes 
exertion.  All indicated studies should 
be accomplished.  The claims file must be 
made available to the examiner for study.   

When the development requested has been completed, the issues 
of entitlement to an increased (compensable) rating for 
status post multiple rib fractures, entitlement to an 
increased (compensable) rating for status post thoracotomy 
and repair of traumatic aortic aneurysm, and entitlement to 
TDIU should again be reviewed by the RO on the basis of the 
additional evidence.  After a review of the additional 
evidence, the RO should determine whether any additional 
examinations are warranted.  The RO should determine If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 


 The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 



